WEBB, J.
Plaintiff, C. W. Johnson, brought this action against Alvin Griffin, and his minor son, Hayden Griffin, to recover judgment for the value of a dog belonging to plaintiff, alleged to have been killed by Hayden Griffin, and he appeals from a judgment rejecting his demands.
The cause, as presented, involved solely a question of fact. It is conceded that Hayden Griffin had shot a dog which was prowling on his father’s premises, but it was at night, and he could not give any description of the animal at which he fired and did not know whether or not the animal had been hit. Plowever, on the following day Alvin Griffin found a dead dog on the public highway at a distance of several hundred yards from his premises, and about three weeks thereafter plaintiff claimed to have identified the carcass by_ a collar, stated by him to have been found thereon, as the remains of his dog; but Alvin Griffin stated that when he found the dehd animal he had thrown it off the roadway and that there was not any collar on the body.
■ It is stated that the trial court concluded that -plaintiff had failed to identify the carcass as the remains of his do"g, and from our review of the testimony we do not .find the conclusion was erroneous; and,further, as the evidence does not establish that the animal fired at by Hayden Griffin ran in the direction in which the body was found, or that-the animal found dead on the highway had been- shot, we do not think the evidence was sufficient to raise a presumption that the animal at which Hayden Griffin shot was the same animal as that found- dead on the highway.
The judgment is affirmed.